Mr. Chief Justice Negrón Fernández,
dissenting.
Section 4 of Article VI of the Constitution of the Commonwealth of Puerto Rico, in its third paragraph provides that “All matters concerning the electoral process, registration of voters, political parties and candidates shall be determined by law.”1
Subject to the other constitutional provisions which serve as a basis or are related to the matter,2 the foregoing provision supposes a legislative plan designed to regulate all matters concerning the exercise of the right to vote as an essential process of democracy.
*279This juridical order is represented by the following laws: Election Law,3 Registration Act,4 Act to Provide the Procedure for Contesting the Election of Officers Other than Members of the Legislature and the Resident Commissioner,5 Law on Special Elections to Fill Vacancies in the Legislative Assembly,6 Primary Act,7 Election Fund Act for Political Parties,8 and by those provisions of the Penal Code relative to crimes against the right to vote, publication of which the Election Law itself orders to be included as a supplement annexed to the same,9 and of the Political Code which requires a candidate elected to office to meet the conditions required to be an elector,10 besides the Rules and Regulations on electoral matters promulgated according to law.
It was precisely for the purpose of regulating in an orderly manner the right of a citizen to obtain copies of the lists of voters, that the following provision was included in § 27 of the Election Law, 16 L.P.R.A. § 75: “The General Supervisor of Elections may issue certified copies of said lists upon payment of one cent for each name, in internal-revenue stamps which he shall affix to and cancel11 on such *280lists.” A similar provision was included in § 35, 16 L.P.R.A. § 85,12 in relation to the lists of the polls of each electoral .'precinct, that is, the final lists of voters for the general elections, as well as in § 3 of the Special Elections Law to fill vacancies in the Legislative Assembly, 16 L.P.R.A., § 443,13 -in relation to the lists of voters to be used in the special 'election.
The legislative intent emerges, in my opinion, with evident clearness in the sense that in order to obtain a copy of the election lists, citizens should adhere to the provisions prescribed by the judicial order which regulates the election process in all its phases, since it is legislation especially directed towards that end, according to constitutional mandate, there being no room in that judicial order for legislation of a general character with which the legislator did not intend to regulate any phase of this process whatsoever. Under rthe legislative plan thus integrated, it is not necessary to 'require the Legislative Assembly — which through that special legislation determines that “all matters concerning the electoral process, registration of voters, political parties and candidates,” as the Constitution orders — to pronounce “a clear ;and final order” in the sense that § 40914 of the Code of Civil Procedure is not applicable to the election lists. We *281are not dealing here with an omission of the Election Law for having neglected to provide specifically — as does § 409— that citizens and voters shall have a right “to inspect and take a copy” of the election lists in the possession of the Supervisor. No. It is a matter of a special law which regulates a special matter and which says how to obtain copies of those lists which the Supervisor has in his possession. It is not that the Legislative Assembly strips said lists of the public character of which they partake by operation of the electoral process of which they are a part, and which is ratified by the very provision of how to obtain copies thereof. What the Legislative Assembly did was to express the public policy, with respect to this kind of public document, and did not deem it wise to open the offices of the Supervisor or those of the State Board of Elections to any person for inspection and taking of copies which were otherwise made manifestly public by the Act.
The fact that the Legislative Assembly substantially incorporated into § 27 of the Election Law, as part of the juridical order on this special matter, the provision of § 410 15 of the Code of Civil Procedure and did not adopt those of § 409 of the same legal body, proves the legislative purpose of not making the provisions of the latter Code applicable to the election lists, without failing to offer to the citizen, nevertheless, a reasonable opportunity to obtain said lists through the provisions of § 27. The Legislative Assembly was not obliged to include in the Election Law a contradictory expression to the provisions of § 409, since the latter was excluded from the sphere of said legislation by virtue of the regulation itself established for all the stages of the electoral process.
The fact that on numerous occasions it has been pro*282vided legislatively that certain documents are of a confidential character, as illustrated in n.10 of the opinion of the court,16 does not affect the theory I have expounded. What the Legislative Assembly did here — and could do — in the reasonable exercise of its police power on all matters concerning the electoral process, was to establish the system of publication of the lists, for information of the people and to determine the manner in which any person could obtain copies thereof from the Supervisor, which is very far from sanctioning the effectiveness of § 409 within the scope of that special regulation, without being able to invoke the same to protect a right which said regulation did not intend to recognize, nor to compel the Legislative Assembly to follow a specific norm in its technique of the legislation because of the fact that the only exception made by a former Legislative Assembly in § 47 of the Law of Evidence (which is § 409 of the Code of Civil Procedure), when providing for the right of inspection and of taking copies of public documents, was “as otherwise expressly provided by law.”
It is not necessary to consider here whether the Legislative Assembly, by virtue of the provisions of § 27, which acknowledges the right to obtain certified copies of the election lists, incorporated into the Election Law the right of inspection which this Court, upon deciding the case of Prensa Insular de Puerto Rico v. Auditor, 67 P.R.R. 83, affirmed *283in 169 F.2d 229, proclaimed as implied in the provisions oí. § 410 of the Code of Civil Procedure.
The nature of the documents involved herein — election, lists — the contents and publication of which are established by law, irrespective of the purposes for which they were sought, renders applicable to this ease the underlying principle of the case of Prensa Insular, where this Court laid down the theory of the implied right to an inspection to obtain the necessary knowledge of the contents of a document in order to be in a position to ask for a certified copy thereof. It is clear that in this case, in which a mass petition for electoral lists was made regardless of their content, the right to inspection does not come into play nor is there included the cardinal rule underlying the right of every citizen to be informed of the steps and actions of its government, which have already been made public, thereby acknowledging the very essence of the democratic system.
II
The only administrative duty of the Supervisor regarding; the right of the petitioner to obtain copies of the electoral' lists, which duty appears to be necessarily imposed by implication from the legislative plan which regulates all matters concerning the electoral process, was that of delivering certified copies of the lists requested in the manner provided by § 27 of the Election Law.17
The Supervisor never refused to deliver the certified copies of the 68 precincts which according to petitioner Flo*284res, he had requested from him, although he did inform them •clearly that he could not, by August 28 — for justified reasons of lack of time to reproduce them, which were not contradicted in the evidence — deliver to them all of the 68 lists •concerned, of which he had already delivered 39 by July 28 (in 32 working days since June 9, in which they requested the first 6 lists).
The petitioners made no attempt to show — and certainly the evidence in the record proves that they could not — that the Supervisor neglected the duty of delivering certified ■copies of all the lists before August 28, without the risk of affecting the normal procedure of the general elections of the following November 8. And there is nothing in the evidence to show that after they learned that the provisional lists of voters of 1960 did not appear in the precincts of Aguadilla, Arecibo, Río Piedras II, San Juan, and Yabucoa, they requested said officer to prepare and certify, in advance •of all the others, the lists of the five precincts mentioned above. On the contrary, they were interested in the certified copies of all the 68 precincts, despite the fact of having already been informed that not all the lists could be delivered before August 28.
The purpose of requesting the lists of 68 precincts which was described by petitioner Flores in terms of the necessity of obtaining the exact data regarding the name, age, color, year, and ward in which the voter who was going to sign the petition for registration was registered (p. 10 Sten. Rec.) is translated into terms of comfort when, upon explaining that after having received the lists of 39 precincts there were .still missing those of 29 precincts, he stated:
“We have the lists in the thirty-nine (precincts). Now •there is a problem, the problem is that it is too slow a process. Because people have to go to court, and search there for that name with difficulty, there is no space in the court to type •comfortably, there is no typewriter and we need the lists in our •office because then we may fill out the information comfortably *285and correctly under efficient conditions and we do not run the-risk of copying incorrectly under the conditions existing in the courts.” (P. 29 Sten. Rec.)
We should not forget the following words of the Supervisor when testifying before this Court:
“. . . in the search I have made I find no political party in Puerto Rico which has ever been registered by the purchase-of lists. All the political parties in Puerto Rico have been registered through the pres ... of the State Boards who have' copied the lists that we provide. This is the only party that has ever requested the purchase of lists.” (P. 14, Sten. Rec.)
If we consider that the first request made to the Supervisor for the certified copies of the lists sought by petitioners, (in 68 precincts, as Mr. Flores stated) was made on June 9, 1960 (that is, 53 working days before the final term established by law to present in the State Department the petitions, for the inscription of a political party), we may gather that the unusual request of the petitioners imposed on the Supervisor, because of the time limitation, an unusual working pressure and one which had never before been confronted by a General Supervisor of Elections in the administration of the Election Law.
The history of the development of the registration of parties by petition in Puerto Rico, as it has been transcribed above, fully justified and does not render it unreasonable or arbitrary, the public policy established by the Legislative Assembly in relation to the form and manner of obtaining copies of electoral lists, that is, pursuant to § 27 of the Election Law, and not pursuant to § 409 of the Code of Civil Procedure.
The court granted the petition for mandamus as to five of the twenty-nine precincts, the certified lists of which had not yet been delivered by the Supervisor at the time of the hearing of the appeal, and denied it as to the rest of the said • precincts on the ground that, in relation to the latter, the *286petitioners had the lists in which they were interested within their reach at the Local Boards of Elections where they could inspect them and, take copies thereof, while regarding the first five, said lists were not in the possession of the local Boards and, therefore, the petitioners did not have access to them in the respective precincts. I should infer that if the aforesaid lists had been available at the Local Boards of all of the 29 precincts, the court would have denied the petition for mandamus altogether.
If this appreciation is correct, my theory that the mandamus in this case did not lie even regarding the five precincts in question — because the Supervisor did not have any administrative duty whatever to comply regarding the right invoked by the petitioners, other than that of issuing certified copies of said lists as he had been doing — is buttressed by the determination of the court itself. If the petitioners had the right to inspect and photocopy the lists in the possession of the Supervisor, corresponding to the five precincts concerned, they had the same right to inspect and photocopy the lists of all the twenty-nine precincts, the exercise of that right being subject to the same limitations which were imposed on him by the court regarding the inspection and copy of the lists of five of them, since the possibility of accomplishing the work in the twenty-nine precincts within the limitations and under the same conditions imposed by the court in its judgment with respect to the five precincts was a question of fact contingent on the form and manner of doing that work under the reasonable regulations adopted by the Supervisor to that effect. Under those conditions, the right acknowledged to the petitioners seems to depend on the fortuitous circumstance that the Local Board should not have possession of the lists corresponding to the five precincts of the island. In my opinion, within the sphere of application of § 409 of the Code of Civil Procedure, such a limitation operates as an unjustified restriction of the right sanctioned therein.
*287On the other hand, the uncontroverted evidence in the record is to the effect that as soon as the Supervisor was notified by the chairmen of the Local Boards of those five precincts that the corresponding lists were not in said Boards, he ordered that the same be made so that all the precincts should have them even though at the time of the hearing they had not yet been sent. The petitioners did not show that these five lists could not have been in the possession of the respective Boards within a reasonable time so that the petitioners could make use of them at the Local Boards in the same manner as it was done in the other precincts concerned.
For the reasons stated I was of the opinion that the issuance of the petition for mandamus did not lie, and I entered my dissent which I have now explained.

 Other provisions contained in said § 4 are:
“General elections shall be held every four years on the day of November determined by the Legislative Assembly. In said elections there shall be elected a Governor, the members of the Legislative Assembly, and the other officials whose election on that date is provided by law.
“Every person over twenty-one years of age shall be entitled to vote if he fulfills the other conditions determined by law. No person shall be deprived of the right to vote because he does not know how to read or write or does not own property.
“Every popularly elected official shall be elected by direct vote and any candidate who receives more votes than any other candidate for the same office shall be declared elected.”


 Art. II, $ 2; Art. Ill, H 4 and 7; Art. VIII, H 1 and 2; Art. IX, $ 6.


 Act No. 79 of June 25, 1919, as amended. 16 L.P.R.A. § 1 et seq.


 Act No. 19 of June 10, 1939, as amended. 16 L.P.R.A. $ 351 et seq.


 Act No. 72 of May 4, 1931, as amended. 16 L.P.R.A. § 401 et seq.


 Act No. 20 of August 22, 1952, as amended. 16 L.P.R.A. 5 441 et seq.


 Act No. 62 of June 19, 1956, as amended. 16 L.P.R.A. § 1001 et seq.


 Act No. 110 of June 30, 1957, as amended. 16 L.P.R.A. $ 601 et seq.


 “$ 98. — The General Supervisor of Elections shall make copies of all penalties established for the various cases in this subtitle, as well as those comprised in the Penal Code, relative to election cases, and shall print them as a document annexed to this subtitle. He shall likewise give the publicity possible to said penalties, sufficiently in advance in every city and town in the Commonwealth, in all years in which elections are to be held.” 16 L.P.R.A. $ 521.


 Section 183, Political Code. 16 L.P.R.A. $ 521.


 The omission to reincorporate in § 27 of the Election Law, in amendments subsequent to that of September 27, 1951, the reference to paragraph (a) of the same about “provisional registration lists” as it is correctly stated in the opinion of the Court, does not alter the public character of said lists. The requisite of distribution and publicity thereof, which always constituted part of the legislative plan for the development of the electoral process, continues to be in effect by operation of the process *280itself and the inherent necessity of the system itself. In this manner it has continued to be understood by the General Supervisor of Elections as he has continued to remit said lists, equally and with the same ends as the others expressly mentioned in § 27 of the Law, to the public officials and organisms provided thereby.


 “. . . Provided, that any person may secure a certified copy of any of said lists upon payment of one cent, in internal-revenue stamps, for each voter’s name contained therein, which stamps shall be duly affixed to said list and cancelled by the General Supervisor of Elections.”


 Section 409: “Every citizen has a right to inspect and take a copy of any public document of Puerto Rico, except as otherwise expressly provided by law.”


 Section 410: “Every public officer having the custody of a public document is bound to give him, on demand, a certified copy of it on payment of the legal fees therefor, and such copy is admissible as evidence in like cases and with like effect as the original writing.”


 The provision of § 18 of the Primary Act, 16 L.P.R.A. § 1047, in the sense that “the Director shall not disclose any information whatsoever with regard to the facts set forth in the Registries of a given party neither to the central or local bodies or to the candidates of other parties, nor to the public” but that he “may on request of the central directing body of a party or of the representative of the candidacy of that party, certify as to whether the name of a candidate of said party appears or has appeared included in the Registry of another party,” far from being a sign that the Legislative Assembly in election matter followed the policy on the technique of legislation which is inferred from 5 409, constitutes an undisputable demonstration that the regulation of “all matters concerning the electoral process, registration of voters, political parties and candidates” must be sought in special laws which integrate the legislative plan on that matter and not in outside general provisions.


 Although the language of $ 27 of the Election Law is to the effect that the Supervisor “may” issue certified copies of said lists, instead of' “is bound to” as stated in § 410 of the Code of Civil Procedure, the term “may,” by the public nature of the right involved and by the evident purpose of the statute, imposes on the Supervisor an affirmative duty to be executed. The cases of O’Connel v. City of Cambridge, 154 N. E. 760; Rich v. Board of State Canvassers, 59 N. W. 181; Korb v. Fox, 9 S.W.2d 298; Smith v. Curtiss, 223 S.W.2d 712; Whitfield v. Grimes, 294 N. W. 346, illustrate the principle of statutory interpretation which justifies this assertion.